Title: To George Washington from Adam Hubley, Jr., 3 February 1781
From: Hubley, Adam, Jr.
To: Washington, George


                        
                            Sir
                            Philadelpa February 3d 1781
                        
                        My feelings only, can appologize, for my troubling your Excellency at this time, I flatter myself, you will
                            not think me guilty of presumption, when I take this opportunity of acquainting your Excellency of the cause of it.
                        After a service of more than five Years which your Excellency, I flatter myself is acquainted with, and
                            during which time, I have every reason to believe my conduct has met with your Excellencys approbation. It has fallen to
                            my lot, in consequence of the late new arrangement (much against my inclination) to retire from the Army.
                        To attempt a discription of my feelings on this occasion, for me—is impossible, I must therefore pass it in
                            silence, and consider it a misfortune.
                        I am concious, so far as my abilities serv’d me, I have acted whilst an Officer in the Army (from a
                            Lieutenant, to that of a Commanr of a regiment) with Sincerity, and faithfulness, Nor can I tax myself with deviating in
                            the least from the principals, upon which I first set out, that of serving my Country, and to gain Honor &
                            Reputation-- in the former I am determin’d to persevere, the latter as I am remoov’d from the field, I
                            shall not have in my power to obtain.
                        If there is no possibility of being again introduc’d in the Army, of which I beg your Excellency to advise
                            me—I have then only one more favour to ask, and that is, if my conduct whilst in the Army has met your Excellencys
                            approbation, I beg some testimony thereof, which I shall not only consider as the highest honor confer’d on me, but the
                            greatest Reward for my services. I have the Honor to be with the greatest respect, Your Excellencys most Obt &
                            very hume Servt
                        
                            Adm Hubley Jr
                        
                        
                            I have taken the liberty of inclosing a copy of a Certificate from Genl Wayne to which beg to refer you
                                (excepting the Campaigns, 76 & 79 in Canada & Western frontiers of Penna in both of which I serv’d) I
                                have chiefly serv’d under his immediate command.
                            Should your Excellency think proper to give me an answer, by directing to Governor Reed’s care in
                                Philada, I shall be sure of receiving your favour.
                        

                    